Citation Nr: 9923604	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-37 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1995 and November 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied a rating 
in excess of 20 percent for postoperative residuals of 
internal derangement of the left knee with instability, 
patellar chondromalacia, and degenerative changes; and denied 
service connection for PTSD, respectively.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced an in-service stressor upon which a diagnosis 
of PTSD has been made.

2.  The veteran's service-connected postoperative residuals 
of internal derangement of the left knee with patellar 
chondromalacia is manifested by slight instability, 
occasional locking without effusion into the joint, left 
quadriceps muscle atrophy, and overall moderate disability; 
there is also X-ray evidence of arthritis and clinical 
evidence of painful, slight limitation of motion of the knee.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
disabling for the 
veteran's postoperative residuals of internal derangement of 
the left knee with instability and patellar chondromalacia 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Code 5257 (1998).

3.  The criteria for a separate 10 percent rating for 
arthritis with painful motion of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5260, 5261 (1998); Lichtenfels 
v. Derwinski,1 Vet. App. 484, 488 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection for PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he is found to have presented a claim that is plausible, 
in that there is some medical evidence suggesting PTSD.

Service connection may be granted for a disability that is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (1991).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (1996); See also Zarycki v. 
Brown, 6 Vet. App. 91, 97 (1993).  At a minimum, a 'clear 
diagnosis' should be an 'unequivocal' medical opinion of a 
current PTSD diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 
139, 140 (1997).
The veteran's DD 214 shows that the veteran served in Vietnam 
as an Equipment Parts Specialist and that he received various 
decorations, but there is no indication that he received any 
medals evincing combat.  Specifically, although the veteran 
stated on his PTSD questionnaire in July 1997 that he had 
received a Combat Infantryman Badge, there are no indications 
in the record of his receipt of this award.

The veteran's service medical records show no psychiatric 
disorder, including PTSD.

The veteran underwent a VA psychiatric examination in January 
1995.  The veteran reported continual nightmares and 
flashbacks of Vietnam.  He also reported several stressors 
that took place while in service.  He told the examiner that 
he had to kill a young Vietnamese boy who frequently sold 
chips and candy to the soldiers when the boy attempted to 
walk in to the camp with explosives wired to his body.  He 
also reported being in an ambush and seeing a nearby soldier 
decapitated by mortar rounds.  He also noted that he was 
separated from his comrades during one ambush and felt fear 
and terror at being alone and chased.  The veteran was 
diagnosed with rule out PTSD and the examiner noted the 
veteran to have serious drug use that appeared to be the 
primary psychiatric condition.

The record reveals that the veteran has been hospitalized at 
VA facilities on eight occasions from May 1994 to February 
1996.  These hospitalizations chronicled the veteran's 
ongoing substance abuse problems and the veteran was 
diagnosed with PTSD during a hospitalization in August 1995.  
Outpatient records from July 1995 to July 1996 also document 
the veteran's ongoing treatment for substance abuse and PTSD.  
He was diagnosed with PTSD in July 1996 and treated with 
individual psychotherapy, group psychotherapy, and medication 
management.  

The veteran has also submitted private medical records which 
show that he was diagnosed with PTSD and cocaine abuse at a 
hospitalization in April 1995 at the Sinai Hospital.  Gerald 
A. Shiener, M. D. also diagnosed PTSD.  The veteran was also 
hospitalized from January to May 1993 with 
alcohol/cocaine/opiate dependence.

The veteran has stated that he experienced several stressors 
while in service.  On his PTSD questionnaire of July 1997 he 
noted that when his base was under rocket attack as his plane 
touched down in Vietnam.  He also told of how he had to kill 
the young Vietnamese boy.  

The veteran has a clear diagnosis of PTSD; however, it has 
not been attributed to a verified inservice stressor.  The 
veteran's service records do not show that he engaged in 
combat with the enemy.  The records show that he served in 
Vietnam, during which time he performed duties of a supply 
specialist.  He received no decorations evincing combat.  The 
existence of a valid service stressor is a factual question 
for VA adjudicators.  Cohen v. Brown, 10 Vet. App. 128, 
(1997); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other supporting evidence.  Zaryicki v. Brown, 6 
Vet. App. 91 (1993).  The extract of the veteran's service 
personnel records does not corroborate the veteran's 
allegations.  Further, he was unable to provide the name or 
date of the soldier killed in the ambush.  He did not provide 
any specific details of his time separated from his comrades 
in another ambush.  In the absence of more information 
pertaining to an event or events while in Vietnam, a remand 
for further verification would serve no purpose.  The duty to 
assist is not a one-way street.  Wood, supra.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine does not apply and the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Increased Rating for a Left Knee Disability

The veteran also contends that his left knee disability is 
more severely disabling than reflected by his 20 percent 
evaluation.  At his personal hearing held in July 1996, he 
testified he had arthritis of his left knee and back and that 
his cartilage in that knee had been destroyed.  Therefore, he 
argues for entitlement to a higher evaluation.  

Service connection for the veteran's left knee disability was 
established by rating decision dated July 1978.  A 20 percent 
evaluation was assigned and remains in effect.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The veteran's left knee was evaluated at a VA examination in 
August 1996.  The veteran complained of pain and instability 
in his left knee.  He reported that sometimes the knee locked 
and the whole leg sometimes ached.  He reported a popping 
sensation, especially while he was trying to straighten up.  
The examiner noted that the veteran had to use a cane as well 
as a knee brace and that he walked with a left-sided limp.  
Examination of the knee showed multiple knee surgical scars 
in front of the knee.  There was no swelling and no 
deformity.  The quadriceps muscle was wasted and atrophied.  
There was tenderness anteriorly in front of the knee, the 
range of motion was 0 to 90 degrees flexion with complaints 
of pain.  Medical lateral instability was present to a minor 
degree, but anteroposterior stability was normal.  McMurray 
and Drawer tests were negative.  

Both lower limbs were negative for any neurological 
deficiency.  Sensation was normal and reflexes were equal.  
X-ray of the left knee shows fairly advanced degenerative 
changes.  The veteran was diagnosed with degenerative 
arthritis of the left knee with a minimal instability and no 
evidence of patellar chondromalacia.

The veteran has also been treated at VA facilities, both on 
an in and outpatient basis.  He was hospitalized four times 
from August 1994 to January 1996.  The physicians noted left 
knee pain and diagnosed the veteran with degenerative 
arthritis of the left knee on two occasions.  Outpatient 
records covering the period from July 1995 to July 1996 also 
noted that the veteran had degenerative arthritis in his left 
knee status post operation.  

The veteran has also sought private treatment for his 
continuing left knee problems.  Robert M. Mandell, D. O. 
treated the veteran on an off and on basis from January 1980 
to January 1995.  In 1980 the veteran was diagnosed with 
chronic synovitis of the left knee.  Similarly, he was 
hospitalized in September through October 1983 with synovitis 
of the left knee and underwent two aspirations of that knee.  
Degenerative changes were also noted at that time.  The 
veteran underwent an arthroscopy of his left knee in May 
1984.  The veteran was diagnosed again with degenerative 
changes of his left knee in July 1993 and osteophytic changes 
in the medial compartment with progressive degenerative 
changes of the left knee in July 1994.  In January 1995, Dr. 
Mandell stated in a letter that the veteran had been seen 
over the years for the progressive deterioration of his knee.  
He was diagnosed in January 1995 with degenerative arthritis 
of the left knee.

The veteran underwent another VA compensation examination in 
December 1998, for the purpose of evaluating his back 
disability.  Physical examination of the left knee at that 
time was reported to show a stable joint with a surgical scar 
and range of motion from 0 to 130 degrees.   

The veteran's left knee disability has been rated at 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  This code provides that moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation while severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation.

In reviewing the relevant medical evidence of record, the 
Board initially notes that the veteran's left knee disability 
remains symptomatic and productive of functional limitation 
despite multiple knee operations, with the last surgery in 
1984.  There is clinical evidence of continued knee pain and 
instability, and there is a history of occasional locking of 
the joint.  The degree of instability, however, has not been 
shown to be more than slight in recent years and there is no 
indication of effusion into the joint accompanies the 
episodes of locking.  The Board finds that the overall 
disability picture is consistent with moderate functional 
impairment, within the meaning of Code 5257.  The Board is 
cognizant of the recent essentially normal physical 
examination of the veteran's left knee, but the examination 
was primarily to evaluate the veteran's back.  The veteran 
has undergone multiple knee surgeries and antecedent findings 
show definite functional limitation with chronic findings 
such as atrophy of the quadriceps muscle.  However, the 
veteran's current rating is 20 percent, which takes into 
account moderate disability.  Thus, a higher rating under 
Code 5257 is not warranted.  This does not, however, end the 
Board's inquiry as there is also X-ray evidence of arthritis.

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  This opinion made clear that a 
separate rating must be based upon an additional disability, 
and that when a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  However, 
in a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable under Diagnostic Codes 5260 and 5261.  
See VAOPGCPREC 9-98 (August 14, 1998).

As the clinical findings from the August 1996 VA examination 
show, the veteran has degenerative changes in his left knee.  
These findings have been confirmed by private and VA x-ray 
studies.  Further, the veteran was unable to flex past 90 
degrees, and this flexion caused reported pain.  Moreover, 
the examiner noted that the veteran indicated objective 
evidence of pain on motion.  In light of the degenerative 
changes of the left knee and limitation of motion of that 
knee, it is the decision of the Board that the veteran is 
entitled to a separate 10 percent rating for arthritis of the 
left knee with painful, limited motion.  As his motion of the 
knee was  from 0 to  90 degrees in 1996 and more recently 0 
to 130 degrees, a rating in excess of 10 percent is clearly  
not warranted under either Diagnostic Code 5260 or 5261.  

Furthermore, as the veteran's left knee disability is not 
shown to manifest limitation of motion to a compensable 
degree under either code 5260 or 5261, and as the medical 
evidence shows no additional limitation of function due to 
pain, flare-ups of pain, or any other symptom, to a degree 
that would support a higher rating under any of the 
applicable rating criteria, ratings in excess of 20 percent 
and 10 percent for postoperative residuals of internal 
derangement of the left knee with instability and patellar 
chondromalacia, and arthritis of the left knee, respectively, 
are not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury since 1984.  Neither the VA examiner nor the veteran's 
private physician have given an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

1.  The claim of entitlement to service connection for PTSD 
is denied.

2.  The claim of entitlement to a rating in excess of 20 
percent for postoperative residuals of internal derangement 
of the left knee with instability and patellar chondromalacia 
is denied.

3.  Subject to the rules and regulations governing the award 
of benefits, a separate 10 percent evaluation is granted for 
arthritis of the left knee.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

